1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 7/06/2022 have been entered, accordingly claims 1-6, 8 and 9 remain pending. 

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Plowe (NPL).

Regarding claim 1, Plowe discloses a method for the mechanical thermal cutting of a workpiece using a plasma cutting torch, comprising the method steps of. 
a) igniting a plasma jet (nature of plasma cutting), 
b) producing a lead-in cut (nature of plasma cutting due to “kerf” of lead in) in a metallic (workpiece substrate), plate- or strip-type semi-finished product using the plasma jet,
 c) cutting a contour (path of cutting) into the semi-finished product by guiding the plasma jet along a predefined contour line at a cutting speed in a cutting direction (cutting must occur along a path and at a speed),
wherein when cutting the contour according to step c), a position of the plasma jet is shifted to the right or left in relation to the contour line (a shift of the plasma cutter is necessary to provide alignment of an “I-cut” or “land cut” to the wider cutting profile of a “bevel” cut as the bevel cut has a swirl expanded jet “the negative bevel is processed first followed by the land cut.” (A closer look at cutting, last paragraph from bottom). In additional to the general shift of the plasma cutter, a constant/smooth portion of the I-cut in ratio relation to the pre-existing bevel cut around contours is anticipated through the controller positioning the plasma jet in relation to bends of the cut, emphasis added “The land cut, being an I-cut, is not a typical I-cut in this case. Special processing information is required from the control so that the land cut segment has a smooth appearance” (Page 3, 7 paragraphs from bottom)), depending on the cutting direction (cutting direction is used to create bevel in view of plasma swirl, changing cutting direction provides which side has bevel “the quality side is discarded when processing external cuts in a clockwise direction” (end of page 3/9) while the land or I-cut is provided in normal cut direction so as to be optimally straight or not bevel “Typically, taper angle for straight I-cuts can be produced consistently with no more than 2 degrees' positive taper angle under proper conditions” (Page 2/9, 3rd paragraph)), and
wherein after cutting the contour according to step c), the plasma jet is guided in the opposite direction to the cutting direction along at least a portion of the cut contour at a return speed (it is of interest to certain types of cuts such as a “negative bevel” to utilize the normally discarded side of a plasma cutting process to produce the negative bevel (discarded side dependent to travel direction), thereby additional passes would be done in a reversed direction to the cuts that provided the bevel of a “Y-cut” or “K-cut”. The reversed direction additional passes may be finishing work performed to the beveled face of the workpiece such as a “land” cut which would take place on a reduced material thickness because of the originally beveled cut material loss, emphasis added:
“In some instances, multiple passes are needed to create a specific bevel. Once again, knowledge of plasma beveling technology can determine the final part quality.
For best quality, the amperage selected should be able to cut the maximum thickness at the specified angle. Additionally, the amperage should fall in the middle of the equipment manufacturer's specified range for that type of cutting application. If amperage is too high, excessive top- or land-edge definition will become rolled over. This rolled-over edge may or may not be acceptable.
To provide a machined appearance without a rolled-over edge, the operator typically cuts the bevel angle first, followed by the land cut. The land cut, being an I-cut, is not a typical I-cut in this case. Special processing information is required from the control so that the land cut segment has a smooth appearance.
A negative bevel cut is typically the most difficult to achieve, especially at a 45-degree angle. With a negative bevel angle, the scrap side of the cut face is actually kept, and the quality side is discarded when processing external cuts in a clockwise direction. Unique programming is required to process these negative bevels. Also, this bevel segment typically is processed first, before other passes, to achieve the best quality.
When the negative bevel cut is complete, the operator can see that the scrap side of the plasma cut usually has the more tapered angle. For this reason, when a negative angle on mild steel is programmed, the actual angle commanded is always more than the actual angle desired. The torch typically is required to be 2 to 3 degrees more for negative bevel segments. 
The K-cut is the most difficult bevel to process and requires the most flexible programming software package to achieve a quality result. Typically, the negative bevel is processed first followed by the land cut. Finally, the positive bevel cut completes the segment. This approach produces the least amount of arc rollover and gives a machined appearance of the bevel face.” (A closer look at cutting, last 6 paragraphs)).  

Regarding claim 2, Plowe discloses the method according to claim 1, Plowe further discloses wherein after cutting the contour according to step c), the plasma jet is guided in the opposite direction to the cutting direction along the entire cut contour (parts requiring Y-cut or K-cut around entire perimeter would require complete cutting around exterior of part, because bevels are often done to facilitate a point of welding, an example of a full bevel component to be subsequently welded would be a reinforcing plate).  

Regarding claim 8, Plowe discloses the method according to claim 7, Plowe further discloses wherein when the plasma jet is being guided in the opposite direction to the cutting direction, the position of the plasma jet is shifted from left to right or from right to left as appropriate, relative to the contour line (workpieces the require segments of bevel area will have adjustment to plasma jet because the bevel cut and the segment of land cut are not bound to overlapping and would necessitate a transition therebetween “To provide a machined appearance without a rolled-over edge, the operator typically cuts the bevel angle first, followed by the land cut. The land cut, being an I-cut, is not a typical I-cut in this case. Special processing information is required from the control so that the land cut segment has a smooth appearance.”…“Also, this bevel segment typically is processed first, before other passes, to achieve the best quality.” (A closer look at cutting, last 6 paragraphs), an example of a known part needing flat cut edges and bevel edges could be a pad eye configured to be base welded to a beam).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Plowe in view of Keddell (NPL). 

Regarding claim 3, Plowe discloses the method according to claim 1, Plowe further discloses wherein the lead-in cut is cut at a lead-in cut speed, wherein the lead-in cut speed is increased while cutting the lead-in cut until the cutting speed is reached (plasma torches must be started in contact to the workpiece, because plasma output is not instantaneous at startup and because traveling speed of the plasma torch cannot infinitely accelerate, an amount of increased speed at startup of the cutting process of a lead in is necessary in view of the inherency of applying travel speed in relation to plasma output, see citation below to travel speed and plasma torch output), wherein the return speed is in the range of 150% to 400% of the cutting speed. (because the cutting speed is dependent on cutting depth the return speed would inherently be faster because less material is being cut while the “land” portion of the second cut is of variable choice to the specifications of the part a). 
Additionally Keddell examples such known physics of plasma welding wherein the faster the cutting speed (while having full penetration) the better the cut quality: 
“Your owner's manual should contain a chart that compares material thickness to travel speed in inches per minute (IPM). The faster you move (especially on aluminum), the cleaner your cut will be. On thick material, set the machine to full output and vary your travel speed. On thinner material, you need to turn down the amperage and change to a lower-amperage tip to maintain a narrow kerf. To determine if you're going too fast or too slow, visually follow the arc that is coming from the bottom of the cut. The arc should exit the material at a 15- to 20-degree angle opposite the direction of travel (see image at top of page). If it's going straight down, that means you're going too slowly, and you'll have an unnecessary buildup of dross or slag. If you go too fast, it will start spraying back. Because the arc trails at an angle, at the end of a cut, slow your cutting speed and angle the torch into the cut through the last bit of metal. Human mechanics makes it easier to pull a torch than to push it. A plasma cut leaves a beveled edge and a straight edge. Plasma swirls as it exits the tip, biting one side and finishing off on the other. An easy way to remember it is to think of the plasma torch as a car without reverse. The torch is always traveling forward, and the passenger side is always the straight side. If this is important to your project, plan accordingly.” (Travel Speed and direction). 
Therefore it would be obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the reduced thickness range encounter by the second pass of Plowe to have a higher travel speed of Keddell, because as known in the art, thicker work pieces require a reduced speed to provide adequate penetration, while thinner workpieces such as the pre-beveled workpiece require as quick a pass as possible so long as the arc of plasma exits at 15-20 degrees. 

Regarding claim 4, Plowe discloses the method according to claim 1, Plowe is silent regarding wherein while the plasma jet is being guided in the opposite direction to the cutting direction along at least a portion of the cut contour, the return speed is reduced continuously. 
However Keddell teaches wherein while the plasma jet is being guided in the opposite direction to the cutting direction along at least a portion of the cut contour, the return speed is reduced continuously (it is inherent to turn off a plasma torch when cutting is complete. However because it takes a moment to turn off a plasma torch and for the plasma torch to stop travel, the continuation of matching plasma output to travel speed as a fundamental of plasma cutting would necessitate the continued dependent relation between travel speed and plasma intensity during the transition of ending a cutting operation:
 “The faster you move (especially on aluminum), the cleaner your cut will be. On thick material, set the machine to full output and vary your travel speed. On thinner material, you need to turn down the amperage and change to a lower-amperage tip to maintain a narrow kerf.To determine if you're going too fast or too slow, visually follow the arc that is coming from the bottom of the cut. The arc should exit the material at a 15- to 20-degree angle opposite the direction of travel (see image at top of page). If it's going straight down, that means you're going too slowly, and you'll have an unnecessary buildup of dross or slag. If you go too fast, it will start spraying back. Because the arc trails at an angle, at the end of a cut, slow your cutting speed and angle the torch into the cut through the last bit of metal.” (Travel speed and direction, paragraph 2-3)).
The advantage of reducing a speed at the end of a cut, is to continue to provide a clean cut in response to travel speed terminating at a cutting process end. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Plowe with Keddell, by adding to end of plasma cut of Plowe, the reduced travel speed inline to a powering down plasma cutter of Keddell, to provide travel speed to power as optimized for clean cuts.

Regarding claim 5, Plowe discloses the method according to claim 1, Plowe is silent regarding wherein a contour is cut into a semi-finished product made of aluminum or steel with a material thickness in the range of 5 mm to 100 mm. 
However Keddell teaches wherein a contour is cut into a semi-finished product made of aluminum (aluminum is anticipated as is any conductive material for plasma cutting “The faster you move (especially on aluminum), the cleaner your cut will be.” (Travel speed and direction, 2nd paragraph)) or steel with a material thickness in the range of 5 mm to 100 mm (limitations on thickness are not limited in view of increasing power output and reducing speed “On thick material, set the machine to full output and vary your travel speed.” (Travel speed and direction, 2nd paragraph) and also in view of technique and consumables “on thick material, start with the torch on a 45-degree angle so the first blast of metal has somewhere to go.” (Best Techniques, 3rd paragraph), “The higher-amp tip is used when the plasma cutter is set to its upper amperage ranges for cutting thick material.” (Using the right consumables, 2nd paragraph)).
The advantage of cutting a contour to a range of thicknesses, is to be able to provide a clean cut regardless of thickness by adjusting or modifying parameters of the plasma cutting systems “The faster you move (especially on aluminum), the cleaner your cut will be.” (Travel speed and direction, 2nd paragraph), “On thick material, set the machine to full output and vary your travel speed.” (Travel speed and direction, 2nd paragraph), “on thick material, start with the torch on a 45-degree angle so the first blast of metal has somewhere to go.” (Best Techniques, 3rd paragraph), “The higher-amp tip is used when the plasma cutter is set to its upper amperage ranges for cutting thick material.” (Using the right consumables, 2nd paragraph).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Plowe with Keddell, by adding to the undisclosed thickness of cutting principles of Plowe, the uncapped range of thickness cutting principles of Keddell, to be able to provide a clean cut regardless of thickness by adjusting or modifying speed and power parameters of the plasma cutting systems.

Regarding claim 9, Plowe discloses the method according to claim 5, Plowe further discloses wherein the semi-finished product is made of stainless steel (any metal is anticipated because all metals have a degree of conductivity which enables a plasma cutters operation, while tables indicating power and speed exist for a vast array of metals and alloys, the prior art Plowe acknowledges such general application by using the term “metal” in view of further disclosure of such tables, emphasis added “For example, if a fabricator uses a plasma cutting table of some sort and it slices right through metal but can't bevel, that shop has a problem.” (second paragraph)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Plowe in view of Azuma (JP 200343227A).

Regarding claim 6, Plowe discloses the method according to claim 1, The fabricator is silent regarding wherein after cutting the contour according to step c) and before guiding the plasma jet in the opposite direction to the cutting direction, a further cut takes place in the cutting direction
However Azuma teaches (Fig-4-6) wherein after cutting the contour according to step c) and before guiding the plasma jet in the opposite direction to the cutting direction, a further cut takes place in the cutting direction (plasma cut extends beyond cutout area surrounding workpiece so that the lagging end of the cutting plasma can catch up:
“According to the first and third aspects of the present invention, the plasma torch is first moved to a cutting end point by passing through a cut-off portion where cutting grooves intersect with each other, and then the plasma torch is moved. Is returned along the cut groove to a position beyond the cut-off portion. As described above, even if the plasma arc first passes through the cut-off portion and remains uncut, if the plasma torch is returned to a position beyond the cut-off portion along the cutting groove, the outgoing plasma arc is removed. Is followed in the opposite direction, the arc spreads over the uncut portion (the arc concentrates), and the uncut portion is cut.” [0008]).
The advantage of a further cut taking place then just the around the perimeter of the workpiece, is to extend the plasma cut beyond cutout area surrounding workpiece so that the lagging end of the cutting plasma can catch up.
“According to the first and third aspects of the present invention, the plasma torch is first moved to a cutting end point by passing through a cut-off portion where cutting grooves intersect with each other, and then the plasma torch is moved. Is returned along the cut groove to a position beyond the cut-off portion. As described above, even if the plasma arc first passes through the cut-off portion and remains uncut, if the plasma torch is returned to a position beyond the cut-off portion along the cutting groove, the outgoing plasma arc is removed. Is followed in the opposite direction, the arc spreads over the uncut portion (the arc concentrates), and the uncut portion is cut.” [0008]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Plowe with Azuma, by adding to the multiple pass steps of The fabricator, the transition step of furthering a cutting step of Azuma, to extend the plasma cut beyond cutout area surrounding workpiece so that the lagging end of the cutting plasma can catch up.
 
Response to Arguments
Applicant's arguments filed 7/06/2022 have been fully considered but they are not persuasive. 
Applicant firstly argues (page 1-3) regarding claim 1 (previously presented content of claim 7) that Plowe fails to provide that the plasma jet is guided in the opposite direction to the initial cutting direction along a least a portion of the initial cut contour. 
However Examiner respectfully disagrees because Plowe (end of page 3/9) provides that the bevel angle is produced in a direction opposite normal to plasma cutting “with a negative bevel angle, the scrap side of the cut face is actually kept  and the quality side is discarded when processing external cuts in a clockwise direction.”, the scrap side being relevant to plasma torch running in the opposite direction to normal with the bevel due to directional swirling of the plasma jet “When the negative bevel cut is complete, the operator can see that the scrap side of the plasma cut usually has the more tapered angle” (Page 3, 5 paragraphs from bottom). Upon further processing post bevel cut an I-cut is anticipated- “typically, the negative bevel is processed first, followed by the land cut” (Page 3, 4 paragraphs from bottom) “The land cut, being an I-cut” (Page 3, 7 paragraphs from bottom), the I-cut making use of the straight/smooth side of plasma jet and so must be done in the direction normal to plasma cutting, emphasis added “the standard degree of taper has been reduced to 0.5 to 2.5 degrees. That taper range depends on the power supply. Typically, taper angle for straight I-cuts can be produced consistently with no more than 2 degrees' positive taper angle under proper conditions.” (Page 2/9, 3rd paragraph).
Therefore the rejection is maintained. 

Applicant secondly argues (page 3-4) that a position of the plasma jet on additional passes is not shifted to the right or left in relation to the contour line of the first pass depending on the cutting direction. 
However Examiner respectfully disagrees because after completion of the bevel cut pass, the I-cut pass inherently requires a shift, so as to not occupy already cut space from the wider first bevel cut pass and further so that the working positioning of plasma cutter produces even/smooth faces of the I-cut along contours of the first bevel cut path “Special processing information is required from the control so that the land cut segment has a smooth appearance” (Page 3, 7 paragraphs from bottom), the smooth appearance encompassing as a ratio of bevel to I-cut as critical to preparation of workpiece for standards of weld preparation “Modern plasma cutting equipment can deliver bevels capable of streamlining welding and assembly activities down the production line.” (Page 4, 5th paragraph). 
Therefore the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761